CHIEF JUSTICE HAZELRIGG’S
dissenting opinion.
It is 'not disputed that, at the time of the incorporation of the long and short haul clause of the act of Congress into .the Kentucky Constitution of 1891, the settled construction of the clause by the tribunals charged with its enforcement, as well as the construction of the same clause by the federal courts theretofore called on to construe it, was the same as was subsequently adopted by the Supreme Court of the United States. When this court, therefore, came to construe the clause, it had before .it the decision of the ■question at issue by the Supreme Court of the United States and the decisions of numerous federal courts, all agreeing that competition was a controlling factor in *643the adjustment and regulation of rates, and that its presence and influence conspired to make the “circumstances- and conditions” of shipments substantially dissimilar from shipments where such competition did not exist. I insisted then, as I do now, that it ought to hare been assumed as indisputable that, when the framers of our Constitution took the pains to copy the federal law on the subject involved, they expected the same construction to be put on the borrowed language as had theretofore been put on the law from which they borrowed. Indeed, the ordinary rules of construction required the adoption of the views of those courts which had already construed the law when we incorporated it into our law. This court has again and again announced the principle that, by borrowing the law from a given source, we borrow its construction as well. Instead of departing from this settled rule, there are controlling and peculiar reasons affecting the regulation of common carriers why the principle adverted to should be adhered to. The carriers to whom the law was to be applied were in the main interstate carriers, and were making their shipments into and out of the State under traffic rates adjusted to meet the construction of the long a.nd short haul clause by the federal courts.
Our lawmakers must have foreseen that the same law should control all classes of shipments, else there was danger of gross discrimination against the interests of our own people. The question concretely put before them vas, shall the mine owners of Jellico,- Tenn., have access to the trade centers of the State of Kentucky at the cheap competition rate, while the output of mines at Jellico, Ky., a few hundred yards off, shall be limited to the local demand, and be shut opt of the larger market, because of the higher and non-competitive rates? The answer was *644sneli as it ought to have been. The lawmakers agreed to adopt even the ambiguous and awkward phraseology of the federal (the interstate) law, to the end that, whatever might be the construction of the law, at least it must, according to well-settled rules, be the same construction, whether applied by the State or by the federal tribunals. I venture to say that it never entered the minds of our lawmakers that this law would receive a construction radically different from the construction put on it by the federal courts, certainly not if this different construction must result to the disadvantage of intrastate traffic.
It is not amiss to say here that a departure from this well-settled rule has already inflicted irreparable loss on the coal interests of the State in the locality where the question has arisen. And the construction will continue to embarrass and delay development of the great forests and mines of Eastern and Southeastern Kentucky. Aside from all this, there is a more serious question involved.
Under the law as construed by the majority opinion, the company must (1) increase its rates from the Kentucky mines to Louisville beyond the rates fixed to Lebanon, or (2) decrease the rates from the mines to Lebanon below those charged to Louisville, or (3) depend upon the arbitrary will of the railroad commissioners to adjust the rates as to them may seem proper. If the first alternative is forced on the company, the result is a prohibition of the carriage of coal from the mines to Louisville, as none could be sold there. This result -would be confessedly an unwarrantable interference with the reasonable use of the company’s property.
If the second, then the company is forced to furnish the use of its property at a price below that which is reasonable, and at rates below those which afford a fair *645and just return on the capital invested. This is true, because it is to be assumed that the rates from the mines to Lebanon are already reasonable and just. The proof offered is conclusive on this point.
The only remaining- refuge of the company is to submit its management to the arbitrary will of the Commissioners.
And this, say this court, in effect, is better than to leave the matter -at issue to a jury. I think the court overlooks the fact that a jury must act within the rules 'of law. A trial before a jury is had under the ordinary forms of law. The judge and jury are at least controlled and bound by leg-al principles and precedents.
I think, in the first place, neither Congress nor the constitutional convention ever intended to vest their respective boards of commissioners with such extraordinay powers, and, in the second place, 1 think the law so construed would result in an unwarrantable interference with the reasonable use of the appellants’ property, and to an extent not permissible under either the State or Federal Constitution.
In the recent case of Lake Shore & Michigan S. Railway Co. v. Smith (April 17, 1899) [19 Sup. Ct., 565], the principle is emphasized that the power of the State, in the matter of regulating railroads, is to be exercised in subordination to the Federal Constitution, and that railway companies have a constitutional right to manage their own properties, subject only to the exercise by the State of a reasonable supervision. To say that as yet the company is not hurt, because the Commission will “do right,” is but begging the question. Such a construction results in the substitution of a tribunal to try the property rights of the company which is restricted by no legal safeguards. *646The statute so construed is clearly in conflict with the Constitution of the United States.
In Chi., M. & St. P. Ry. Co. v. Minnesota, 134 U. S., 418 [10 Sup. Ct., 462, 702], the Supreme Court said: “This being the construction of the statute by which we are bound in considering the present case, we are of opinion that, so construed, it conflicts with the Constitution of the United States in the particulars complained of by the railroad company. It deprives the company of its right to a judicial investigation by due process of law, under the forms and with the machinery provided by the wisdom of successive ages for the investigation, judicially, of the truth of a matter in controversy, and substitutes therefor, as an absolute finality, the action of a railroad commission, which, in view of the powers conceded to it by the State court, can not be regarded as clothed with judicial functions or possessing the machinery of a court of justice.”
Without elaboration, I respectfully dissent from the opinion of the majority, and refer to the former dissenting opinion in the same matter as indicating my view in detail of the real meaning and purpose of the statute.
JUDGES BURNAM akd DuRELLE concur.